Trippe, Judge.
The majority of this court was inclined to put the affirmance of the judgment of the chancellor on the ground upon which he rested it.- For myself the fact that there was no charge made in the bill showing that the defendants, Hill or Hardeman & Sparks, were insolvent or unable to respond for the eighteen bales of cotton, or to any decree that might be obtained against them, when taken in connection with the reason assigned by the judge for his refusal to appoint a receiver, etc., makes a pretty clear case for affirming the judgment : See sections 274 and 3098, Code.
Judgment affirmed.